HIGHTOWER, Judge,
concurring.
Aside from the indigency-default time aspect, I fully agree.
*1084In my view, as noted by dissent m State v. Hughes, supra, the rationale of State v. Monson, supra, in many instances will result in the premature determination of indi-gency and deletion of default time. Yet, by an even more recent unanimous writ grant in State ex rel. Armstead v. Fourth Circuit Court of Appeal, 589 So.2d 1050 (La.1991), our Supreme Court has again reaffirmed such an approach. Thus, I must respectfully concur.